U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 December 12, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549-1004 Re: Direxion Shares ETF Trust (the “Trust”) File Nos.: 333-150525 and 811-22201 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statement of Additional Information for the funds noted in Appendix A below, that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated December 7, 2011, filed electronically as Post-Effective Amendment No. 60 to the Trust’s Registration Statement on Form N-1A on December 7, 2011. If you have any questions regarding this filing, please call the undersigned at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC Appendix A India Fixed-Income Funds IndiaShares Fixed-Income Shares India Equity Funds IndiaShares Mid- & Small-Cap Shares India Sector Funds IndiaShares Consumer Shares IndiaShares Energy & Utilities Shares IndiaShares Financial Shares IndiaShares Industrial Shares IndiaShares Infrastructure Shares IndiaShares Materials Shares IndiaShares Technology & Telecommunication Shares 2
